EXHIBIT 10.6.3

FIRST AMENDMENT

TO

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This First Amendment to Third Amended and Restated Loan and Security Agreement
(the “Amendment”) is entered into as of November 13, 2006, by and between
COMERICA BANK (“Bank”) and CARDIODYNAMICS INTERNATIONAL CORPORATION
(“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Third Amended and Restated Loan
and Security Agreement dated as of August 4, 2006 (as amended from time to time,
together with any related agreements, the “Agreement”). Hereinafter, all
indebtedness owing by Borrower to Bank shall be referred to as the
“Indebtedness.” The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

 

I. Incorporation by Reference. The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Agreement.

 

II. Amendment to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Article IV hereof, the Agreement is hereby amended as
set forth below.

 

  A. The following defined term in Exhibit A to the Agreement is hereby amended
and restated in its entirety to read as follows:

“Revolving Maturity Date” means February 11, 2007.

 

III. Legal Effect.

 

  A. The Agreement is hereby amended wherever necessary to reflect the changes
described above. Borrower agrees that it has no defenses against the obligations
to pay any amounts under the Indebtedness.

 

  B. Borrower understands and agrees that in modifying the existing
Indebtedness, Bank is relying upon Borrower’s representations, warranties, and
agreements, as set forth in the Agreement. Except as expressly modified pursuant
to this Amendment, the terms of the Agreement remain unchanged, and in full
force and effect. Bank’s agreement to modifications to the existing Indebtedness
pursuant to this Amendment in no way shall obligate Bank to make any future
modifications to the Indebtedness. Nothing in this Amendment shall constitute a
satisfaction of the Indebtedness. It is the intention of Bank and Borrower to
retain as liable parties, all makers and endorsers of Agreement, unless the
party is expressly released by Bank in writing. No maker, endorser, or guarantor
will be released by virtue of this Amendment. The terms of this paragraph apply
not only to this Amendment, but also to all subsequent loan modification
requests.

 

  C.

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument. This is an integrated Amendment and supersedes all prior
negotiations and agreements regarding



--------------------------------------------------------------------------------

 

the subject matter hereof. All modifications hereto must be in writing and
signed by the parties.

 

IV. Conditions Precedent. Except as specifically set forth in this Amendment,
all of the terms and conditions of the Agreement remain in full force and
effect. The effectiveness of this Agreement is conditioned upon receipt by Bank
of this Amendment, and any other documents which Bank may require to carry out
the terms hereof, including but not limited to the following:

 

  A. This Amendment, duly executed by Borrower;

 

  B. A legal fee from the Borrower in the amount of $250; and

 

  C. Such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

CARDIODYNAMICS INTERNATIONAL

CORPORATION

By:  

/s/ Steve P. Loomis

  Steve P. Loomis Title:   CFO

COMERICA BANK

By:  

/s/ Dennis Kim

  Dennis Kim Title:   Corporate Banking Officer